06/22/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0370

                                            DA 21-0370
                                         _________________

HAMLIN CONSTRUCTION AND DEVELOPMENT
COMPANY INC., a Montana Corporation; JERRY
HAMLIN and BARBARA HAMLIN,
Individually and as TRUSTEES OF THE HAMLIN
FAMILY REVOCABLE LIVING TRUST,

            Plaintiffs and Appellants,
      v.                                                             ORDER

MONTANA DEPARTMENT OF
TRANSPORTATION; JOHN DOES 1-5; JANE
DOES 1-5; ABC ENTITIES, ORGANIZATIONS
OR AGENCIES 1-5,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Luke Berger, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 22 2022